Title: To James Madison from James Monroe, 17 February 1804
From: Monroe, James
To: Madison, James



Dear Sir
London Feby. 17. 1804.
I have yours of the 26th. of decr (private[)] with those which accompanied it. No change of any kind has taken place in publick affrs. since my last. It will I think be more easy to form a treaty than obtain thro’ the admiralty any important change in the system as to impressments. I expect to receive further instructions by Mr. Baring, & powers if it is yr. wish to form a treaty.
The King is now dangerously ill & his life according to the best accounts despaired of. I send you by this opportunity the papers wh. give the report of yesterday, to wh. that of today adds “that he has had some hours of repose & is refreshed by it.” I shall write you more fully in a day or two by Mr. Perkins. At present can only add assurances of the regard of Dear Sir Yr. fnd.
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12). Docketed by Wagner as received 10 May.



   
   George III was suffering from an attack of acute porphyria such as he had experienced on several previous occasions, most recently in 1801. Although he recovered fairly quickly from this episode, he continued to manifest various alarming symptoms throughout the following months (Macalpine and Hunter, George III and the Mad-Business, pp. 131–42).


